NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY BANKS,                                   No. 21-15688

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00117-DAD-JLT

 v.
                                                MEMORANDUM*
J. PELAYO, Correctional Officer at Kern
Valley State Prison; A. LEYVA,
Correctional Officer at Kern Valley State
Prison,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      California state prisoner Rodney Banks appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of the

First and Fourteenth Amendments. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a district court’s dismissal under 28 U.S.C. § 1915A for failure

to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Banks’s action because Banks failed to

allege facts sufficient to state a claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are construed liberally, a plaintiff must

allege facts sufficient to state a plausible claim); Rhodes v. Robinson, 408 F.3d

559, 567-68 (9th Cir. 2005) (elements of a First Amendment retaliation claim in

the prison context); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)

(“[I]nmates lack a separate constitutional entitlement to a specific prison grievance

procedure.”).

      AFFIRMED.




                                          2                                    21-15688